Case 2:20-cv-08488-RAO Document 26 Filed 03/05/21 Page 1 of 17 Page ID #:1544



  1

  2

  3

  4

  5

  6

  7

  8                    IN THE UNITED STATES DISTRICT COURT
  9                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
10

11        LESESTER DUVA                          Case No. CV 20-08488-RAO
          MCDAUGHTERY,
12
                           Petitioner,
13                                               MEMORANDUM OPINION AND
              v.                                 ORDER
14
          MATTHEW ATCHLEY,1 Warden,
15
                           Respondent.
16

17
             On July 20, 2020, Petitioner Lesester Duva McDaughtery (“Petitioner”)
18
      constructively filed the instant Petition for Writ of Habeas Corpus by a Person in
19
      State Custody (“Petition”). Dkt. No. 1. The parties have consented to proceed
20
      before a magistrate judge. Dkt. Nos. 2, 18-19. After reviewing the Petition,
21
      Answer, and Traverse, as well as the relevant lodged documents, the Court DENIES
22
      the Petition.
23
      I.     INTRODUCTION
24
             In 2018, a jury in the Los Angeles County Superior Court convicted
25
      Petitioner of two counts of criminal threats with the use of a deadly weapon and
26
      1
27      Petitioner is currently incarcerated at the Salinas Valley State Prison in Soledad,
      California. Matthew Atchley is the custodian at that prison and, accordingly, is
28    substituted as the Respondent herein. See Fed.R.Civ.P. 25(d).
Case 2:20-cv-08488-RAO Document 26 Filed 03/05/21 Page 2 of 17 Page ID #:1545



  1   two counts of assault with a deadly weapon, one of which involved the infliction of
  2   great bodily injury. (1 Clerk’s Transcript (“CT”) at 191-96.) After Petitioner
  3   admitted having a prior strike under California’s Three Strikes law, the trial court
  4   sentenced him to 24 years and four months in prison. (3 Reporter’s Transcript
  5   (“RT”) at 311-13; 1 CT at 244-48.)
  6         Petitioner appealed to the California Court of Appeal, which affirmed the
  7   judgment in a reasoned decision.2 (Lodg. Nos. 3-6.) Petitioner then filed a petition
  8   for review in the California Supreme Court, which was denied summarily. (Lodg.
  9   Nos. 7-8.)
10          On August 14, 2018, Petitioner’s first habeas corpus petition filed in the Los
11    Angeles County Superior Court was denied because his appeal was still pending.
12    (Lodg. Nos. 9, 16 at 16.) On November 19, 2019, Petitioner filed a second habeas
13    corpus petition in the Los Angeles County Superior Court that was denied both on
14    the merits and for procedural deficiencies. (Lodg. Nos. 10, 11.) Thereafter, he
15    filed a habeas petition in the California Court of Appeal, which was denied for
16    “failing to state a prima facie case for relief.” (Lodg. Nos. 12-13.) Finally, on
17    March 23, 2020, Petitioner filed a writ of habeas corpus in the California Supreme
18    Court, which was denied summarily on June 10, 2020. (Lodg. Nos. 14-15.)
19          On July 20, 2020, Petitioner, a California state prisoner proceeding pro se,
20    constructively filed a Petition for Writ of Habeas Corpus by a Person in State
21    Custody (“Petition”), pursuant to 28 U.S.C. § 2254, raising three grounds for
22    relief.3 (Docket No. 1.) On November 23, 2020, Respondent filed an Answer to
23
      2
         The California Court of Appeal did remand the case to the trial court to exercise
24    its discretion whether to strike an enhancement for a prior felony conviction.
25    (Lodg. No. 6 at 11.) Ultimately, the trial court declined to strike the prior
      conviction and reaffirmed his sentence. (See Lodg. No. 16 at 24.)
26
      3
27       Pursuant to the prisoner “mailbox rule,” the Court uses the date on which Petitioner
      submitted his petition to prison authorities for mailing as the filing date. See Houston
28    v. Lack, 487 U.S. 266, 275-76 (1988). Under this rule, “the court deems the petition
                                                 2
Case 2:20-cv-08488-RAO Document 26 Filed 03/05/21 Page 3 of 17 Page ID #:1546



  1   the Petition and a supporting memorandum (“Answer”). (Docket No. 16.)
  2   Respondent also lodged the relevant state records. (Docket No. 17.) On January 4,
  3   2021, Petitioner filed a Traverse. (Docket No. 23.)
  4   II.    PETITIONER’S CLAIMS
  5          The Petition raises three grounds for relief:
  6          1.    The prosecutor presented false evidence by allowing a witness to give
  7   perjured testimony that undermined Petitioner’s defense at trial.
  8          2.    The prosecutor committed misconduct by failing to disclose
  9   surveillance videos that would have supported Petitioner’s claim of self-defense.
10           3.    The trial court was biased against him as evidenced by suppressing
11    subpoenaed video records by the defense.
12    (Petition at 5-6, Attached Memorandum (“Attach. Memo. at 5-34.)
13    III.   FACTUAL SUMMARY
14           The Court adopts the factual summary set forth in the California Court of
15    Appeal’s opinion affirming Petitioner’s conviction.4
16                 Prosecution Evidence
17                 On the evening of December 22, 2017, [Petitioner] was at
                   the ground-floor apartment of his girlfriend, Victoria
18                 Williams. Williams’ sister, Vanessa Conley, was also
                   present. According to Williams, the three of them were
19                 drinking alcohol and ingesting cocaine; however, Conley
                   denied that they were using drugs. At one point,
20

21    constructively ‘filed’ on the date it is signed.” Roberts v. Marshall, 627 F.3d 768,
      770 n.1 (9th Cir. 2010).
22
      4
23      The Court “presume[s] that the state court’s findings of fact are correct unless
      [p]etitioner rebuts that presumption with clear and convincing evidence.” Tilcock
24    v. Budge, 538 F.3d 1138, 1141 (9th Cir. 2008); 28 U.S.C. § 2254(e)(1). Because
25    Petitioner has not rebutted the presumption with respect to the underlying events,
      the Court relies on the state court’s recitation of the facts. Tilcock, 538 F.3d at
26    1141. To the extent that an evaluation of Petitioner’s individual claims depends on
27    an examination of the trial record, the Court herein has made an independent
      evaluation of the record specific to those claims.
28

                                                 3
Case 2:20-cv-08488-RAO Document 26 Filed 03/05/21 Page 4 of 17 Page ID #:1547



  1              [Petitioner] became “paranoid” and told the women to
                 “get in the closet.” He then turned off all the lights and
  2              went from room to room, looking out the windows.
                 Conley, who had refused to get in the closet and said she
  3              did not like sitting in the dark, left the apartment. After
                 she left, [Petitioner] moved the refrigerator so that it
  4              blocked the front door. He then accused Williams and
                 Conley of setting him up to be attacked by gang members
  5              who were outside.
  6              Williams was able to move the refrigerator, and Conley
                 re-entered. [Petitioner] then moved the refrigerator back
  7              to block the door. When Conley went to turn on a kitchen
                 light, [Petitioner] ordered her not to do so. She replied
  8              that she was not going to sit in the dark, whereupon
                 [Petitioner] struck her in the head, breaking her glasses.
  9              He then pulled out a knife from the back of his pants and
                 tried to stab Conley in the stomach. To protect herself,
10               Conley grabbed the knife blade, and two fingers of her
                 left hand were cut. Williams grabbed the knife handle,
11               and the three of them struggled over the weapon.
12               Conley and Williams tried to push the refrigerator away
                 from the door, but [Petitioner] prevented them. He called
13               the women “bitches,” accused them of “trying to set him
                 up,” and said he was going to kill them. [Petitioner]
14               continued to thrust the knife towards the women.
15               Ultimately, the women were able to push the refrigerator
                 from the door. Conley opened the front door a little bit
16               and told Williams’ neighbor, Gregory McCloud, who had
                 come out of his apartment after being awakened by the
17               sounds of the struggle, to call the police. [Petitioner] then
                 dropped the knife and went outside.
18
                 Conley and Williams went to McCloud’s apartment, and
19               the police and paramedics soon arrived. Los Angeles
                 Police Officer Vanessa Contreras, one of the responding
20               officers, recovered the knife used in the assault from
                 McCloud, and arrested [Petitioner], who was standing
21               outside Williams’ apartment and tried to walk away.
22               Conley later had surgery on her two injured fingers to
                 repair severed tendons. At the time of trial, she could no
23               longer bend the fingers.
24               According to Williams, [Petitioner] had numerous gang
                 tattoos. Although he had lived with Williams for a time
25               before the incident, he moved out after telling her that her
                 apartment was in the area of a rival gang. [Petitioner]
26               would usually leave Williams’ apartment early, because
                 he said that his life would be in danger if he was in the
27               area after sundown. On the night of [Petitioner’s] assault,
                 there were no gang members or other people outside
28               Williams’ apartment.
                                               4
Case 2:20-cv-08488-RAO Document 26 Filed 03/05/21 Page 5 of 17 Page ID #:1548



  1              Defense Evidence
  2              [Petitioner] testified that on the evening of the incident,
                 Williams invited him over because she had some cocaine.
  3              [Petitioner] was suspicious because it was getting dark
                 and she had never before invited him over at night. While
  4              [Petitioner] was on the bus to Williams’ apartment,
                 Williams called a couple of times asking where he was,
  5              which made [Petitioner] more suspicious.
  6              [Petitioner] arrived at the apartment around 7:00 p.m.
                 Williams, Conley, and he were “partying and smoking
  7              crack and stuff” until about 12:30 a.m. Around that time,
                 [Petitioner] noticed a “furtive movement” “on the patio,”
  8              and Conley made the comment, “Look at him, he’s
                 hiding.” Someone was jiggling the patio door, and
  9              Williams said, “Oh, they’re working on the door.”
                 Through the blinds, [Petitioner] saw someone on the
10               patio, and immediately thought “they’re here to get me.”
                 Conley declared, “I’ve never been a part of anything like
11               this before.”
12               [Petitioner] retrieved a knife from the kitchen, and placed
                 it in the back of his pants. He wanted to call the police but
13               was unable to find his phone. He turned off the lights so
                 that he would not be visible from the patio. He saw two
14               people on the patio, one of whom was jiggling the door.
                 He placed the refrigerator in front of the front door and
15               began pacing back and forth. He had already checked the
                 windows and doors to make sure they were locked, as was
16               his habit whenever he went to Williams’ apartment.
                 Suddenly, he saw a “laser sight” come through a crack in
17               the blinds. [Petitioner] heard someone say “[i]f you sight
                 in, put the barrel against the glass.” Conley then said “I
18               hope they don’t shoot me.” She went to turn on a light
                 and [Petitioner] pushed her away. When she resisted,
19               [Petitioner] hit Conley in the face, saying “[m]an, you
                 trying--you trying to get me killed in here.”
20
                 Because someone was “really jiggling the door,”
21               [Petitioner] pulled the knife out, intending to run to the
                 door, but Conley, apparently believing [Petitioner] was
22               attacking her, grabbed the knife and they all started
                 “tussling.” [Petitioner] thought he would create a
23               diversion by making the women scream to scare away the
                 men on the patio, so he said “I’m gonna kill both you
24               bitches,” and pointed the blade towards Conley, making a
                 conscious effort not to pull or push the knife because he
25               did not want to injure Conley’s hand. As he planned, the
                 women began screaming, and the three of them continued
26               to “tussle.” [Petitioner] then saw the laser light moving
                 around the inside of the apartment, and stooped up and
27               down to avoid it. Eventually, [Petitioner] decided that the
                 men on the patio had fled, so he let go of the knife, and
28               allowed Williams and Conley to leave the apartment.
                                              5
Case 2:20-cv-08488-RAO Document 26 Filed 03/05/21 Page 6 of 17 Page ID #:1549



  1                [Petitioner] changed his bloody shirt, put on a burgundy
                   hoodie, and stood outside the apartment. He did not want
  2                to go outside, believing he would be “a dead man,” but he
                   thought it was better to be arrested than killed.
  3                Nonetheless, when the police arrived, [Petitioner] walked
                   away from them. He did not attempt to talk to them and
  4                did not tell them about the rival gang members trying to
                   kill him.
  5
      (Lodg. No. 6 at 2-6.)
  6
      IV.   STANDARD OF REVIEW
  7
            The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”)
  8
      “bars relitigation of any claim ‘adjudicated on the merits’ in state court, subject
  9
      only to the exceptions in §§ 2254(d)(1) and (d)(2).” Harrington v. Richter, 562
10
      U.S. 86, 98 (2011). In particular, this Court may grant habeas relief only if the state
11
      court adjudication was contrary to or an unreasonable application of clearly
12
      established federal law as determined by the United States Supreme Court or was
13
      based upon an unreasonable determination of the facts. Id. at 100 (citing 28 U.S.C.
14
      § 2254(d)). “This is a difficult to meet and highly deferential standard for
15
      evaluating state-court rulings, which demands that state-court decisions be given
16
      the benefit of the doubt[.]” Cullen v. Pinholster, 563 U.S. 170, 181 (2011) (internal
17
      citation and quotations omitted).
18
            A state court’s decision is “contrary to” clearly established federal law if: (1)
19
      the state court applies a rule that contradicts governing Supreme Court law; or (2)
20
      the state court confronts a set of facts that are materially indistinguishable from a
21
      decision of the Supreme Court but nevertheless arrives at a result that is different
22
      from the Supreme Court precedent. See Lockyer v. Andrade, 538 U.S. 63, 73
23
      (2003) (citing Williams v. Taylor, 529 U.S. 362, 412-13 (2000)). A state court need
24
      not cite or even be aware of the controlling Supreme Court cases “so long as neither
25
      the reasoning nor the result of the state-court decision contradicts them.” Early v.
26
      Packer, 537 U.S. 3, 8 (2002).
27
            ///
28

                                                 6
Case 2:20-cv-08488-RAO Document 26 Filed 03/05/21 Page 7 of 17 Page ID #:1550



  1         A state court’s decision is based upon an “unreasonable application” of
  2   clearly established federal law if it applies the correct governing Supreme Court
  3   law but unreasonably applies it to the facts of the prisoner’s case. Williams, 529
  4   U.S. at 412-13. A federal court may not grant habeas relief “simply because that
  5   court concludes in its independent judgment that the relevant state-court decision
  6   applied clearly established federal law erroneously or incorrectly. Rather, that
  7   application must also be unreasonable.” Id. at 411 (emphasis added).
  8         In determining whether a state court decision was based on an “unreasonable
  9   determination of the facts” under 28 U.S.C. § 2254(d)(2), such a decision is not
10    unreasonable “merely because the federal habeas court would have reached a
11    different conclusion in the first instance.” Wood v. Allen, 558 U.S. 290, 301
12    (2010). The “unreasonable determination of the facts” standard may be met where:
13    (1) the state court’s findings of fact “were not supported by substantial evidence in
14    the state court record”; or (2) the fact-finding process was deficient in some
15    material way. Hibbler v. Benedetti, 693 F.3d 1140, 1146 (9th Cir. 2012) (citing
16    Taylor v. Maddox, 366 F.3d 992, 999-1001 (9th Cir. 2004)).
17          In applying these standards, a federal habeas court looks to the “last reasoned
18    decision” from a lower state court to determine the rationale for the state courts’
19    denial of the claim. See Cannedy v. Adams, 706 F.3d 1148, 1156 (9th Cir. 2013)
20    (citing Ylst v. Nunnemaker, 501 U.S. 797, 803 (1991)). There is a presumption that
21    a claim that has been silently denied by a state court was “adjudicated on the
22    merits” within the meaning of 28 U.S.C. § 2254(d), and that AEDPA’s deferential
23    standard of review therefore applies, in the absence of any indication or state-law
24    procedural principle to the contrary. See Johnson v. Williams, 568 U.S. 289, 298
25    (2013) (citing Richter, 562 U.S. at 99).
26          Here, Petitioner raised the claims in the instant Petition in the state courts on
27    collateral review. (See Lodg. Nos. 12, 14.) The California Court of Appeal
28    rejected Petitioner’s claims for “failing to state a prima facie case for relief,” and
                                                  7
Case 2:20-cv-08488-RAO Document 26 Filed 03/05/21 Page 8 of 17 Page ID #:1551



  1   the California Supreme Court subsequently denied them without comment or
  2   citation. (Lodg. Nos. 13, 15.) Accordingly, under the “look through” doctrine,
  3   Petitioner’s claims are deemed to have been rejected on the merits by the California
  4   Court of Appeal. See Phelps v. Alameida, 569 F.3d 1120, 1125 n.8 (9th Cir. 2009)
  5   (holding state court’s rejection of claim for failure to state a prima facie case
  6   constitutes denial on the merits).
  7         Because the state appellate court did not explain its rationale for concluding
  8   that Petitioner had not established a prima facie case for relief, the Court will
  9   conduct an independent review of the record to determine whether the decision was
10    objectively reasonable. See Godoy v. Spearman, 834 F.3d 1078, 1084 (9th Cir.
11    2016) (“[W]e doubt the denial of [petitioner’s] habeas petition can properly be
12    considered a reasoned decision, since it states only that [petitioner] had ‘fail[ed] to
13    state a prima facie case for relief.’”), rev’d on other grounds, 861 F.3d 956 (2017);
14    see also Murray v. Schriro, 745 F.3d 984, 1010 (9th Cir. 2014) (finding superior
15    court’s decision rejecting ineffective assistance of counsel claim that “merely
16    concluded that [petitioner] ‘fail[ed] to raise a colorable issue of ineffective
17    assistance of counsel’” was not a reasoned decision). In doing so, the Court will
18    uphold the state court’s decision so long as there is any reasonable basis in the
19    record to support it. See Richter, 562 U.S. at 102 (holding that reviewing court
20    “must determine what arguments or theories supported or[ ] . . . could have
21    supported[ ] the state court’s decision” and “whether it is possible fairminded jurists
22    could disagree that those arguments or theories are inconsistent with” Supreme
23    Court precedent). Although the Court independently reviews the record, it must
24    “still defer to the state court’s ultimate decision.” Libberton v. Ryan, 583 F.3d
25    1147, 1161 (9th Cir. 2009) (internal quotations and citation omitted).5
26
      5
27       Even under a de novo standard, the result would be the same, as Petitioner has
      failed to demonstrate a violation of his constitutional rights. See Berghuis v.
28    Tompkins, 560 U.S. 370, 390 (2010) (“Courts can, however, deny writs of habeas
                                                  8
Case 2:20-cv-08488-RAO Document 26 Filed 03/05/21 Page 9 of 17 Page ID #:1552



  1   V.    DISCUSSION
  2         A.     Ground One: False Evidence
  3         In Ground One, Petitioner claims that the prosecutor committed misconduct
  4   by presenting perjured testimony when Vanessa Conley testified that she had
  5   surgery on her hand two weeks after she was assaulted by Petitioner with a knife.
  6   (Petition, Attach. Memo. at 5-14.) Petitioner contends that the prosecutor “knew
  7   there had been no surgery” because there were no medical records to substantiate
  8   the surgery and Conley had not mentioned the surgery during the preliminary
  9   hearing. (Id.) He argues that this “false evidence” was prejudicial because it
10    allowed the jury to find that he committed great bodily injury on Conley during the
11    attack. (Id. at 15-23.)
12                 1.     Background
13          The preliminary hearing took place on January 11, 2018. (1 CT at 7.)
14    Vanessa Conley testified that Petitioner tried to “stick” the knife in her side, so she
15    “start[ed] holding on to it with [her] left hand” to prevent getting stabbed. (Id. at
16    60, 62.) She testified that the cuts from knife caused her to be unable to bend her
17    pinkie and ring finger. (Id. at 60-61.) She told the court, “I have to have surgery.”
18    (Id.) She also described how the paramedics treated her wounds on the night of the
19    assault but stated that she did not go to the emergency room or see a doctor because
20    she did not have insurance. (Id. at 61.)
21          Two months later, on March 26, 2018, Conley testified at Petitioner’s trial.
22    (3 RT at 321.) She again testified that she grabbed onto the blade of the knife “[t]o
23    keep [Petitioner] from pushing it in [her] stomach or [her] side.” (Id. at 327, 331.)
24    She testified that two of her fingers were “paralyzed” from being cut by the knife,
25    and the jury was shown a photograph of her injuries. (Id. at 328.) Petitioner, who
26

27    corpus under § 2254 by engaging in de novo review when it is unclear whether
      AEDPA deference applies, because a habeas petitioner will not be entitled to a writ
28    of habeas corpus if his or her claim is rejected on de novo review.”).
                                                 9
Case 2:20-cv-08488-RAO Document 26 Filed 03/05/21 Page 10 of 17 Page ID #:1553



  1   was representing himself at trial, objected on foundational grounds because there
  2   were “no medical reports” to substantiate the claims. (Id.) The Court overruled the
  3   objection. (Id.) She went on to tell the jury that the tendons in her fingers had been
  4   “severed,” which required her “to have surgery.” (Id. at 329.) She testified the
  5   surgery “didn’t work too well” and she was currently going through physical
  6   therapy. (Id.) Petitioner again objected because the prosecution “hadn’t produced
  7   any medical records.” (Id. at 330.) Again, it was overruled. (Id.) Conley testified
  8   that she had the surgery “[a]bout two weeks” after the attack. (Id. at 330-31.)
  9         On cross-examination, Petitioner asked Conley when and where she had the
 10   surgery on her fingers. Conley told him it was about two weeks after the incident at
 11   Kaiser Permanente in Sacramento. (Id. at 347.) The following colloquy then
 12   occurred:
 13         [Petitioner]: Well, ma’am, three weeks after the incident you
                          were here in preliminary hearing, ma’am.
 14
            [Conley]:     Yeah. I came back.
 15
            [Petitioner]: Oh, you left and came back?
 16
            [Conley]:     Yes, I did.
 17
            [Petitioner]: And you hadn’t had surgery then, ma’am?
 18
            [Conley]:     Yes, I did.
 19
            [Petitioner]: No. You demonstrated for the court. Ma’am, do
 20                       you have any medical records concerning that
                          particular surgery.
 21
            [Conley]:     No. I didn’t bring them with me.
 22
            [Petitioner]: So, it’s your testimony that you left and flew to
 23                       Sacramento, had surgery, and came back and
                          testified at preliminary hearing.
 24
            [Conley]:     Yes.
 25
      (Id. at 348.) Conley told Petitioner she flew on Southwest Airlines but did not
 26
      remember the exact day of the flight or have a record of it. (Id. at 348-49.)
 27
      Petitioner then asserted that, at the preliminary hearing, Conley did not testify that
 28

                                                10
Case 2:20-cv-08488-RAO Document 26 Filed 03/05/21 Page 11 of 17 Page ID #:1554



  1   she had already been to the doctor in Sacramento. (Id. at 350-51.) Conley
  2   responded that she “could have been off a day or two,” that she did not recall the
  3   “exact date” of the surgery, but that she could get medical records to prove that she
  4   was being truthful. (Id. at 351.)
  5                2.     Federal Law and Analysis
  6         Prosecutors must “refrain from improper methods calculated to produce a
  7   wrongful conviction.” Berger v. United States, 295 U.S. 78, 88 (1935). The
  8   appropriate standard of review for prosecutorial misconduct is the narrow one of
  9   due process and not the broad exercise of supervisory power. Darden v.
 10   Wainwright, 477 U.S. 168, 181 (1986). Accordingly, a defendant’s due process
 11   rights are violated when a prosecutor’s misconduct renders a trial “fundamentally
 12   unfair.” Id. at 183 (internal quotations omitted); see also Smith v. Phillips, 455 U.S.
 13   209, 219 (1982) (“[T]he touchstone of due process analysis in cases of alleged
 14   prosecutorial misconduct is the fairness of the trial, not the culpability of the
 15   prosecutor.”).
 16          In order to prevail on a prosecutorial misconduct claim premised on the
 17   alleged presentation of false evidence, Petitioner must establish that his conviction
 18   was obtained by the use of false evidence that the prosecutor knew at the time to be
 19   false or later discovered to be false and allowed to go uncorrected. See Napue v.
 20   Illinois, 360 U.S. 264, 269 (1959). In order to state a claim under Napue, Petitioner
 21   must show that the testimony was actually false, that the prosecutor knew or should
 22   have known that it was false, and that the falsehood was material to the case. Jones
 23   v. Ryan, 691 F.3d 1093, 1102 (9th Cir. 2012); Jackson v. Brown, 513 F.3d 1057,
 24   1071-72 (9th Cir. 2008). A Napue violation is material if there is any reasonable
 25   likelihood that the false testimony could have affected the jury’s decision.
 26   Libberton, 583 F.3d at 1164.
 27         Here, Petitioner has not shown that Vanessa Conley’s testimony regarding
 28   the injuries to her hand or the medical treatment she sought was false. First, the
                                                 11
Case 2:20-cv-08488-RAO Document 26 Filed 03/05/21 Page 12 of 17 Page ID #:1555



  1   prosecution was not required to produce Conley’s medical records to corroborate
  2   her testimony or demonstrate that she suffered great bodily injury. See Chilcote v.
  3   Sherman, 2018 WL 3584460, at *6 (S.D. Cal. Jul. 26, 2018) (noting that “medical
  4   records of hospitalization and treatment are not required to show great bodily
  5   injury” and finding that victim testimony and photographic evidence was
  6   sufficient); Carreon v. Long, 2014 WL 1093074, at *18 (C.D. Cal. Feb. 7, 2014)
  7   (holding that the testimony of the victim and the nurse who treated the victim was
  8   “itself evidence of [the victim’s] injuries regardless of any medical records”).
  9         Second, Petitioner’s accusation that Conley lied about having surgery on her
 10   hand is speculative. He relies on contradictory testimony from the preliminary
 11   hearing—in which she said she had not seen a doctor—and later at trial—where she
 12   said that she had surgery on the hand before she testified at the preliminary hearing.
 13   Though these two statements are facially contradictory, “inconsistencies in
 14   testimony are insufficient to establish that a witness intentionally gave false
 15   testimony.” See United States v. Zuno-Arce, 44 F.3d 1420, 1423 (9th Cir. 1995) (as
 16   amended) (“Discrepancies in testimony . . . could as easily flow from errors in
 17   recollection as from lies.”); see also United States v. Croft, 124 F.3d 1109, 1119
 18   (9th Cir. 1997) (holding that actual falsity was not shown where witness merely had
 19   “conflicting recollections of events”). Petitioner offers no other evidence
 20   suggesting that Conley’s testimony about surgery was false.
 21         Furthermore, Petitioner extensively cross-examined Conley regarding the
 22   details and timing of her surgery. (3 RT at 347-51.) Conley admitted that she
 23   might have been incorrect on the timeline of events, though she was steadfast on
 24   her claim that she had surgery on her hand because of the injuries she sustained
 25   from the knife attack. (Id. at 351.) Conley’s account of her surgery was
 26   corroborated by her sister, Victoria Williams, who testified that Conley did not
 27   receive medical treatment in Los Angles but had surgery on her hand in
 28   Sacramento. (2 RT at 134.) Where a witness is “cross-examined . . . thoroughly
                                                12
Case 2:20-cv-08488-RAO Document 26 Filed 03/05/21 Page 13 of 17 Page ID #:1556



  1   and well on the discrepancies in [her] recollections, . . . the determination of
  2   credibility is for the jury.” Zuno-Arce, 44 F.3d at 1423; see also United States v.
  3   Geston, 299 F.3d 1130, 1135 (9th Cir. 2002) (holding that, when “two conflicting
  4   versions” were presented, it is “within the province of the jury to resolve the
  5   disputed testimony”). Petitioner offers no evidence, other than his unsupported
  6   assertions, that the testimony was false or that the prosecutor knew Conley’s
  7   testimony was false and allowed it “to go uncorrected.” See Napue, 360 U.S. at
  8   269.
  9          For these reasons, the California Court of Appeal’s rejection of this
 10   prosecutorial misconduct for the presentation of false evidence claim was not an
 11   unreasonable application of, or contrary to, clearly established law from the United
 12   States Supreme Court.
 13          B.    Ground Two: Brady Violation
 14          In Ground Two, Petitioner claims that the prosecutor committed misconduct
 15   by failing turn over surveillance videos of the patio outside of Williams’ apartment
 16   on the night of the assault. (Petition, Attach. Memo. at 29-31.) He argues that the
 17   videos would have shown that there were “attackers” outside the apartment in
 18   support of his self-defense claim. (Id. at 29-30.)
 19          In Brady v. Maryland, 373 U.S. 83, 87 (1963), the United States Supreme
 20   Court held that “the suppression by the prosecution of evidence favorable to an
 21   accused upon request violates due process where the evidence is material either to
 22   guilt or to punishment, irrespective of the good faith or bad faith of the
 23   prosecution.” To constitute a Brady violation, “[t]he evidence at issue must be
 24   favorable to the accused, either because it is exculpatory, or because it is
 25   impeaching; that evidence must have been suppressed by the State, either willfully
 26   or inadvertently; and prejudice must have ensued.” Strickler v. Greene, 527 U.S.
 27   263, 281-82 (1999).
 28          ///
                                                13
Case 2:20-cv-08488-RAO Document 26 Filed 03/05/21 Page 14 of 17 Page ID #:1557



  1         Evidence is material “only if there is a reasonable probability that had the
  2   evidence been disclosed the result at trial would have been different.” United
  3   States v. Bagley, 473 U.S. 667, 682 (1985). There is a “reasonable probability” of
  4   prejudice when the suppression of evidence “undermines confidence in the outcome
  5   of the trial.” Kyles v. Whitley, 514 U.S. 419, 434 (1995); see also Killian v. Poole,
  6   282 F.3d 1204, 1210 (9th Cir. 2002) (“If exculpatory or impeachment evidence is
  7   not disclosed by the prosecution and prejudice ensues, a defendant is deprived of
  8   due process. Prejudice is determined by looking at the cumulative effect of the
  9   withheld evidence and asking whether the favorable evidence could reasonably be
 10   taken to put the whole case in such a different light as to undermine confidence in
 11   the verdict.” (internal quotation marks and citations omitted)).
 12         Here, Petitioner offers no evidence that the police were ever in possession of
 13   any videos showing the outside patio area on the night in question. The
 14   government has no obligation to turn over materials not in its possession. See
 15   United States v. Bracy, 67 F.3d 1421, 1429 n.5 (9th Cir. 1995) (holding that the
 16   prosecution does not have a duty to volunteer information to the defense that is not
 17   in its possession); United States v. Chen, 754 F.2d 817, 824 (9th Cir. 1985) (“While
 18   the prosecution must disclose any [Brady] information within the possession or
 19   control of law enforcement personnel, . . . it has no duty to volunteer information
 20   that it does not possess or of which it is unaware.”).
 21         Petitioner argues that he has “personal knowledge” that there was a security
 22   surveillance system that monitored the area. (Traverse at 16.) He suggests that the
 23   police had a “duty” to collect the evidence from these cameras and turn them over
 24   in discovery to Petitioner. (Id. at 16-17.) Even if that were true, Petitioner presents
 25   no evidence that the videos captured images of any “attackers” that night. Absent
 26   that evidence, his Brady claim is completely speculative and must be rejected. See
 27   Runningeagle v. Ryan, 686 F.3d 758, 769 (9th Cir. 2012) (“[T]o state a Brady
 28   claim, [a petitioner] is required to do more than ‘merely speculate’ about” the
                                                14
Case 2:20-cv-08488-RAO Document 26 Filed 03/05/21 Page 15 of 17 Page ID #:1558



  1   nature of undisclosed evidence.); United States v. Lopez-Alvarez, 970 F.2d 583, 598
  2   (9th Cir. 1992) (rejecting Brady claim when defendant’s assertion that allegedly
  3   withheld evidence existed was “purely speculative”). Nor has Petitioner
  4   demonstrated how evidence of unknown attackers outside the apartment would
  5   have aided his claim of self-defense and changed the outcome of the trial when he
  6   assaulted two women inside the apartment. As such, any video evidence was
  7   simply not material. Bagley, 473 U.S. at 682.
  8         For these reasons, the California Court of Appeal’s rejection of this
  9   prosecutorial misconduct claim was not contrary to, or an unreasonable application
 10   of clearly established federal law. Accordingly, Petitioner’s claim in Ground Two
 11   must be rejected.6
 12         C.     Ground Three: Judicial Bias
 13         In Ground Three, Petitioner claims that the judge in his trial was biased
 14   against him. (Petition at 6.) He argues that the judge “suppressed . . . subpoenaed
 15   evidence” by failing to give Petitioner the surveillance videos from Williams’
 16   apartment complex on the night of the assault. (Petition, Attach. Memo. at 31-34.)
 17                1.      Background
 18         Prior to trial, Petitioner’s investigator sent a subpoena duces tecum to the
 19   Broadway Villa Marina Apartments, seeking a copy of the video surveillance
 20   recordings in December 2017 and asking that it be sent to the trial court. (See
 21
      6
         Petitioner argues that he is entitled to discovery in this habeas proceeding to obtain
 22   the alleged video evidence. (Petition, Attach. Memo. at 30-32.) “A habeas petitioner
 23   ‘is not entitled to discovery as a matter of ordinary course.’” Smith v. Mahoney, 611
      F.3d 978, 996 (9th Cir. 2010) (quoting Bracy v. Gramley, 520 U.S. 899, 904 (1997)).
 24   Rather, a habeas petitioner is entitled to discovery only upon a fact-specific showing
 25   of good cause and in the court’s exercise of discretion. See Bracy, 520 U.S. at 904.
      Good cause exists “where specific allegations before the court show reason to believe
 26   that the petitioner may, if the facts are fully developed, be able to demonstrate that
 27   he is . . . entitled to relief.” Harris v. Nelson, 394 U.S. 286, 300 (1969). Petitioner
      has not met that burden and, therefore, his motion for discovery is DENIED.
 28

                                                 15
Case 2:20-cv-08488-RAO Document 26 Filed 03/05/21 Page 16 of 17 Page ID #:1559



  1   Lodg. No. 12 at 36-37.) Before the start of trial, Petitioner inquired as to the
  2   “results of [his] subpoenas.” (2 RT at 10.) He told the court that he had served two
  3   subpoenas: one on the LAPD for calls regarding gang activity in the area and
  4   another on the management company of the apartment complex for surveillance
  5   videos. (Id.). The court stated that there was a return envelope from the LAPD but
  6   that the response indicated that they were “unable to locate requested records.” (Id.
  7   at 10-11.) The court did not indicate that there was any returned documents or
  8   other items from the management company, and Petitioner did not inquire further
  9   about the subpoena. (Id. at 11.) Shortly thereafter, Petitioner indicated that he was
 10   ready for trial and had no other issues to discuss with the court. (Id. at 12-13.)
 11          After trial, Petitioner wrote a letter to the trial court asking about the
 12   subpoenaed surveillance video tapes. (See Lodg. No. 16 at 16.) The court
 13   indicated that it was “not in receipt of discovery items requested in a subpoena from
 14   Broadway Villa” apartments and did not have a copy of any served subpoena. (Id.)
 15                   2.   Federal Law and Analysis
 16          The right to a fair trial is a basic requirement of due process and includes the
 17   right to an unbiased judge. Haupt v. Dillard, 17 F.3d 285, 287 (9th Cir. 1994)
 18   (citing In re Murchison, 349 U.S. 133, 136 (1955)); see also Paradis v. Arave, 20
 19   F.3d 950, 958 (9th Cir. 1994) (“[D]efendants are entitled to a judge who has no
 20   direct personal interest in the outcome of a proceeding.”). To succeed on a judicial
 21   bias claim, however, a petitioner must “overcome a presumption of honesty and
 22   integrity in those serving as adjudicators.” Withrow v. Larkin, 421 U.S. 35, 47
 23   (1975). Furthermore, judicial rulings alone “almost never” demonstrate judicial
 24   bias. Liteky v. United States, 510 U.S. 540, 555 (1994); see also Larson v.
 25   Palmateer, 515 F.3d 1057, 1067 (9th Cir. 2008) (“[N]either adverse rulings nor
 26   impatient remarks are generally sufficient to overcome the presumption of judicial
 27   integrity.”).
 28          ///
                                                  16
Case 2:20-cv-08488-RAO Document 26 Filed 03/05/21 Page 17 of 17 Page ID #:1560



  1         Petitioner provides no evidence that the trial court “suppressed” any
  2   surveillance video evidence to the detriment of Petitioner. In fact, the record
  3   indicates that the court did not have a copy of a served subpoena on the apartment
  4   management company, let alone any documents or videos from the company in
  5   response to the subpoena. As such, Petitioner’s claim of judicial bias is completely
  6   speculative and lacks merit. See Martinez v. Ryan, 926 F.3d 1215, 1227 (9th Cir.
  7   2019) (“At bottom, [petitioner’s] judicial bias claim is based on unfounded
  8   speculation.”); Valle v. Gonzalez, 2015 WL 4776944, at *15 (C.D. Cal. Jul. 2,
  9   2015) (“Petitioner’s speculative assertions do not rise to the level needed to
 10   overcome the Withrow presumption and to demonstrate judicial bias.”).
 11         Accordingly, the California Court of Appeal’s rejection of Ground Three was
 12   neither contrary to, nor an objectively unreasonable application of, any clearly
 13   established federal law, and Petitioner is not entitled to habeas relief on this claim.
 14   VI.   CONCLUSION
 15         For the foregoing reasons, IT IS HEREBY ORDERED that the Petition is
 16   DENIED, and Judgment shall be entered dismissing this action with prejudice.
 17

 18   DATED: March 5, 2021
 19
                                              ROZELLA A. OLIVER
 20                                           UNITED STATES MAGISTRATE JUDGE
 21

 22

 23

 24

 25

 26

 27

 28

                                                 17
